 In the Matter of BROWN PAPER GOODS Co.andUNITED PAPER NOVELTY& Toy WORKERS INTERNATIONAL UNION, LOCAL 148 (C. 1. 0.)Case No. R-2781SUPPLEMENTALDECISIONANDDIRECTIONDecember 4, 1941On August 22, 1941, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled proceeding.'Pursuant to the Direction of Election,an electionby secret ballot was conducted on September 11, 1941,under the direction and supervision of the Regional Director for theThirteenth Region (Chicago, Illinois).On October 25, 1941, the-Regional Director, acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended,issued anElection Report, copies of which were duly servedupon the parties.As to the balloting and its results, the Regional Director reportedas follows:Total number on eligibilitylist________________________________ 52Total number of ballots cast__________________________________ 51Total numberof ballots cast for the Union -------------------- 24Total number of ballots cast against the Union________________ 20Total number of ballots challenged____________________________7Total number of void ballots__________________________________0Total number of blank ballots________________________________0In his Election Report the Regional Director recommended that thechallenges as to 6 ballots, those of Gertrude Bloomer, Tom Dixon,Frank Zika, Joseph Tazbier, Richard Kitzig, and Arthur Lilla, besustained because of the supervisory status of these employees, andthat the seventh challenge, as to Edward Doolin, on the ground thathe was not an employee of the Conipa ny, be overruled.He furtherrecommended that, since Doolin's ballot could not affect the resultsof the election, it should not be opened.134 N. L. R B, No. 93.37 N. L.R. B, No. 43.258 BROWN'PAPER CO.259Thereafter, the Company filed objections to the Regional Director'srecommendation that the challenges to the ballots of Bloomer, Dixon,Zika, Tazbier, Kitzig, and Lilla be sustained.It did not object to theRegional Director's recommendation as to the ballot of Doolin.OnNovember -18, 1941, the Regional Director issued his Report on Ob-jections, affirming his prior recommendations.We find that, as to Bloomer, Dixon, and Kitzig, the Regional Di-rector properly sustained the challenges to their ballots because theyare supervisory employees. In our Decision and Direction of Elec-tion we found that pressmen and compositors, among others, werewithin the appropriate unit and were, therefore, eligible to vote.Zika and Tazbier are classified as pressmen; Lilla is listed by theCompany as a compositor.There are no other pressmen; and there isonly one other employee, in the department in which Lilla works.The facts set forth in the Election Report and the Objections theretodisclose that Zika, Tazbier, and Lilla are skilled employees but thattheir duties are not of such character as to warrant classifying themas supervisory.We find that the duties of Zika, Tazbier, and Lillaare not supervisory.The challenges to their ballots are, therefore,overruled.We shall direct that their ballots be counted.Since theballot of Doolin may affect the results of the election, we shall alsodirect that his ballot be counted.DIRECTIONBy virtue of and pursuant to the power vested in.the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat.449, and pursuantto ArticleIII, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,it is herebyDIREc rr:.D that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Brown Paper Goods Co., Chicago,Illinois,the Regional Direc-tor for the Thirteenth Region (Chicago,Illinois) shall, pursuant tosaid Rules and Regulations, and subject to Article III, Section 9thereof, within ten (10)daysfromthe date of this Direction, openand count the challenged ballots of Frank Zika, Joseph Tazbier, andArthur Lilla, herein declared valid, and the ballot of Edward Doolin,and shall thereafter prepare and cause to be served upon the. partiesto this proceeding a Supplemental Election Report embodying thereinhis findings and recommendations as to the 'results of the balloting.Mrz.GERARD D. REILLY took 110 part iu the consideration of theabove Supplemental Decision and Direction.